Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.547 Page 1 of 28

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, | Hon. Stephen J. Murphy, III
Case No. 2:18-cr-20800

Vv
D-1, DR. RAJENDRA BOTHRA,
D-2, DR. ERIC BACKOS,

D-3, DR. GANIU EDU,

D-4, DR. DAVID LEWIS,

D-5, DR. CHRISTOPHER RUSSO,
D-6, DR. RONALD KUFNER,

Defendants.

DEFENDANT’S EMERGENCY MOTION FOR REVOCATION OF
DETENTION ORDER AND FOR PRETRIAL RELEASE

NOW COMES the Defendant, Dr. Rajendra Bothra, by and through his
attorneys, Anjali Prasad, Alan Rogalski, and David Griem, and moves this
Honorable Court pursuant to 18 U.S.C. § 3145(b), to revoke the current Pretrial
Detention Order and mandate the. pretrial release with the conditions as outlined

below. The Defendant hereby states:

1. On December 4, 2018, Dr. Bothra was indicted on one count of Health Care

Fraud Conspiracy, contrary to 18 U.S.C. § 1349, one count of Health Care

1
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.548 Page 2 of 28

Fraud, aiding and abetting, contrary to 18 U.S.C. § 1347, one count of
Conspiracy to Distribute and Possess with Intent to Distribute Controlled
Substances, contrary to 18 U.S.C. § 846, 18 U.S.C. § 841(a)(1), and one count
of Unlawful Distribution of Controlled Substances, aiding and abetting,
contrary to 21 U.S.C. § 841(a)(1).

2. Dr. Bothra is 78 years old and has been in federal custody since December 6,
2018.

3. Dr. Bothra first appeared in court on December 6 and a detention hearing was
scheduled for December 7, 2018.

4. Atthe conclusion of the detention hearing, detention was ordered on the basis
that Dr. Bothra had not provided sufficient evidence to rebut the presumption
that no condition or combination of conditions will reasonably assure his
appearance and the safety of the community. Exhibit 1, Order of Detention.

5. The reasons cited for detention were the weight of evidence against the
Defendant, a lengthy potential period of incarceration if convicted, family ties
outside of the United States and “background information unknown or
unverified.” Exhibit 1.

6. At the prior detention hearing, the Magistrate Judge entirely disregarded
consideration of any potential conditions that would address the issue of

flight.
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.549 Page 3 of 28

7. On January 16, 2019, this Court entered an Order Granting Defendant’ s
Motion for Revocation of the Detention Order, allowing Dr. Bothra to post a
$7 million bond with stringent conditions imposed. Exhibit 2, Order.

8. This Honorable Court granted Defendant’s Motion to Revoke the Detention
Order because “[o]n the whole, Defendant’s history and characteristics assure
the Court that he can be released. Although Defendant has significant assets,
substantial foreign ties, and has traveled internationally, Defendant is elderly,
has a wife and daughter in the District and owns significant assets ~ including
real property — in the District, which mitigate the risk of flight.” Exhibit 2.

9A Defendant may be detained pending trial only ifa judicial officer “finds that
no conditions or combination of conditions will reasonably assure the
appearance of the person as required and the safety of any other person and
the community.” United States v. Salerno, 481 U.S. 739 (1987) emphasis
added, See also 18 U.S.C. § 3142(e).

10.This Honorable Court previously determined that “a highly restrictive
combination of release conditions could reasonably assure the appearance of

Defendant as required and the safety of any other person and the community.”

Exhibit 2.
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.550 Page 4 of 28

11,0n March 28, 2019, the United States Court of Appeals issued an Order
reversing the District Court’s Order Revoking the Defendant’s Order of
Detention. Exhibit 3, Court of Appeals Order.

12.In ordering detention, the Court of Appeals gave great weight to the
allegations as portrayed by the government but agreed that when examining
Dr. Bothra’s history and characteristics, “many of these factors weigh in
Bothra’s favor,” such as that he’s resided in the district for decades, he was a
medical doctor who received accolades for his work, he is a U.S. citizen with
a U.S. citizen wife and daughter, and that he has no criminal history or history
of drug or alcohol abuse. Exhibit 3.

13.The Court of Appeals primary reasoning for ordering Dr. Bothra’s detention
was the severity of the allegations and his risk of flight. Exhibit 3.

14,Dr. Bothra’s five doctor co-defendants face the identical serious allegations,
but the government did not oppose a $10,000 unsecured bond for each of the
co-defendants and never raised the issue of the severity of the allegations.

Conditions to eliminate risk of flight and danger to the community

15.There are conditions that can be imposed to ensure that any risk of flight or
safety to the community is accounted for and such conditions must be taken
into consideration. 18 U.S.C. § 3142(e), United States v. Salerno, 481 U.S.

739 (1987).
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.551 Page 5 of 28

16.The undersigned respectfully requests that the conditions previously ordered
by this Honorable Court be imposed with an added condition of house arrest,
monitored 24-hours a day, 7 days a week by the LSS Consulting, which
provides worldwide security and investigations,! to eliminate Dr. Bothra’s
risk of flight. (information sheets on LSS Consulting and its President, Ned
Timmons are attached as Exhibit 9)

17.LSS Consulting is owned and operated by former FBI Special Agents and
Customs Enforcement Officials (Exhibit 9).

18.In addition to 24-hour monitoring by retired federal agents and active and
retired law enforcement personnel, LSS Consulting would provide a tracking
device to be worn by Dr. Bothra and a GPS tether.

19.Further, LSS Consulting would place motion detectors at all outside doors and
windows of the residence, along with four infrared cameras that immediately
transmit Dr. Bothra’s whereabouts to a command center located in the

residence. .

 

' Certainly, the Court can designate any such ,monitoring entity to conduct the
24-hour home monitoring, but the undersigned has provided the Court with a fully
licensed and insured security company, consisting of retired FBI and US Customs
enforcement officers as well as active and retired law enforcement personnel, who
would live in Dr. Bothra’s home. Any expense incurred as a result of such
monitoring would be paid at Dr. Bothra’s expense.

5
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.552 Page 6 of 28

20.Any “danger” to society or the community is eliminated because the
government has closed the medical facilities at issue in this case and this Court
would order the surrender of his DEA license and/or that he not practice
medicine.

Inability to adequately prepare for trial

21.Since the previously filed Motions for Revocation of the Detention Order, the
circumstances surrounding Dr. Bothra’s case have changed such that a
lengthy, complex jury trial will be occurring in the near future.

22.Dr. Bothra’s detention creates a substantial hardship for his legal team and
prevents him from providing meaningful assistance to his defense, making
effective trial preparation nearly impossible given the scientific nature and
specificity of the allegations.

23.As this Court is aware, the discovery in this case is voluminous with over
1,000 boxes of 28,472 handwritten patient files, audio/video recordings
(including over 3 months of constant surveillance footage), prescription data,
medical billing data, and financial records. Exhibit 4, Stipulation and Order
to Adjourn Trial.

24.There is a protective order restricting dissemination of the discovery and

prohibiting Dr. Bothra from possessing any documents containing personal
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.553 Page 7 of 28

identifying information. This requires that Dr. Bothra only be able to view
such documents in the presence of counsel. Exhibit 5, Protective Order.

25.As indicated in the protective order, the discovery contains sensitive,
confidential patient health and financial information, which the government
has indicated is too voluminous to redact.

HIPAA Concerns

26.Dr. Bothra’s detention makes an unauthorized disclosure of confidential,
protected health information inevitable and precludes him from privately
reviewing even one patient’s medical record box of documents, let alone
28,472 patients’ records.

27.Dr. Bothra has no ability to privately review the patients’ files in preparation
for trial without running afoul of the myriad federal and state patient ptivacy -
statutes and regulations.

28.The individual best suited to assist in document review is Dr. Bothra, but his
detention precludes him from reviewing even 1 box of documents, let alone
over 1,000 boxes. Upon information and belief, additional discovery is still
forthcoming.

29.The amount of trial preparation time currently being wasted is extraordinary.

Counsel are spending much more time traveling to and from the Milan
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.554 Page 8 of 28

Detention Center (which is exacerbated by construction and lane closures)
than they are spending actually meeting with Dr. Bothra.

30.The Milan Detention Center only allows attorney visits from 8:30am until
3:00 pm due to security concerns, which further limits counsel’s time and
ability to prepare for trial.

31.Dr. Bothra shares a small detention cell with a revolving door of roommate
detainees. The furniture consists only of a bunk bed. Dr. Bothra is not able
to navigate to the top bunk, He has no desk, table, chair or any other writing
apparatus that could be utilized for him to review or create documents for his
legal team. He has very limited access to a computer. Dr. Bothra’s computer
access is limited to only emailing individuals on an approved list or
conducting limited legal research in the library through the TRULINCS
Electronic Law Library when the Education Department of leisure library are
open. Moreover, prisoners may only spend up to two hours at a time on the
law library computer before they are required to log out for 30 minutes.
Finally, prisoners are unable to save their research or bookmark cases for
future use and must start over each time they log onto the law library
computer. https://www.prisonerresource.comy/prison-life/things-to-do-in-
prison/trulincs-electronic-law-library/ Under such conditions effective and

adequate trial preparation is not possible.
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.555 Page 9 of 28

32.Dr. Bothra has no ability to meaningfully meet with his legal team members
and/or material witnesses in preparation for trial. The meeting rooms for
attorneys are a glass window and a door away from other prisoners visiting
with their families and are anything but quiet, private, or secure.

33.Bemg that Dr. Bothra shares a detention cell, he essentially has no attorney-
client privilege because there is no place to maintain his confidential legal
documents or any materials he creates in anticipation of trial (in addition to
serious HIPAA concerns).

Dr. Bothra is not a danger to the community

34.At 78 years old, Dr. Bothra is unable to protect himself or the privacy of his
legal documentation in a custodial setting.

35.While detained, Dr. Bothra suffered a fall requiring three days in the hospital
with a cerebral concussion, broken nose, face injury and cost him one of his
“two front teeth,” which must be treated/replaced before trial. The loss of the
tooth has made it impossible for Dr. Bothra to speak clearly and he will be
testifying at his trial.

36.Dr. Bothra has already been detained for 8 months. Continued detention will
prohibit Dr. Bothra from providing meaningful assistance to his own defense
and will amount to punishment, given there are conditions that will prevent

his flight or danger to the community.
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.556 Page 10 of 28

37.Pursuant to Fed. R. Civ. P. 6(b)(1)(A) and Local Rule 7.1 Defendant sought
concurrence of Plaintiff's counsel Brandy McMillion by sending her a copy
of Defendant’s proposed Emergency Motion for Revocation of Detention
Order and for Pretrial Release and Brief in Support thereof which explained
the nature of the motion and its legal basis. Concurrence in the relief sought
was denied on August 5, 2019 (A copy of the email from Brandy McMillion

denying concurrence in the relief requested is attached as Exhibit 8).

WHEREFORE, Dr. Bothra respectfully requests that this Honorable Court
Revoke the Detention Order and impose a $1 million bond with all previously
ordered conditions, including an additional condition that, at Dr. Bothra’s expense,
he be monitored 24-hours a day by LSS Consulting, or an enforcement entity of the

Court’s choosing.

Respectfully submitted,

oul thou

DAVID GRIEM (P23187)
David Griem & Associates

21 Kercheval Ave., Ste. 363
Grosse Pointe Farms, MI 48236
(313) 962-8600 phone
davidgriemlaw @ gmail.com

10
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.557 Page 11 of 28

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, Hon. Stephen J. Murphy, III
Case No. 2:18-cr-20800

| Vv
D-1, DR. RAJENDRA BOTHRA,
D-2, DR. ERIC BACKOS,
D-3, DR. GANIU EDU,
D-4, DR. DAVID LEWIS,

D-5, DR. CHRISTOPHER RUSSO,
D-6, DR. RONALD KUFNER,

Defendants.

BRIEF IN SUPPORT OF DEFENDANT’S EMERGENCY MOTION FOR
REVOCATION OF DETENTION ORDER AND FOR PRETRIAL
RELEASE
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.558 Page 12 of 28

The undersigned acknowledges that predecessor counsel has previously
litigated the issue of Dr. Bothra’s detention. However, since predecessor counsel’s
motions, the circumstances surrounding Dr. Bothra’s case have changed such that a
lengthy, complex jury trial will be occurring in the near future. Previous motions
have argued that the government has not met the legal standard to require detention,
but prior motions did not address Dr. Bothra’s inability to prepare for trial while
detained. Now that a trial is certain, Dr. Bothra and his legal team are unable to
properly and effectively prepare for trial while he is detained. For the foregoing
reasons, Dr. Bothra’s detention pending trial is not appropriate and there are
conditions that can be imposed to eliminate any concerns of flight or safety of the

community.
I. ARGUMENT

This Honorable Court after fully hearing all the evidence presented by the
parties, previously granted Dr. Bothra’s Motion for Revocation of the Detention
Order, finding that there were reasonable conditions that could be imposed such that
detention would not be warranted. This Honorable Court also found that
“Defendant’s history and characteristics assure the Court that he can be released.
Although Defendant has significant assets, substantial foreign ties and has traveled
internationally, Defendant is elderly, has a wife and daughter in the District, and

owns significant assets — including real property — in the District, which mitigate the

2
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.559 Page 13 of 28

risk of flight.” Exhibit 2, Order granting Defendant’s Motion for Revocation of

Detention Order.

To order detention, the Court must find that no other condition or combination
of conditions will reasonably assure the safety of any other person in the community.
18 U.S.C. § 3142(e). Further, when examining safety of the community, a judicial
officer's finding of dangerousness to the community must be “supported by clear
and convincing evidence. 18 U.S.C. § 3142(£)(2)(B). Even if there is a statutory
rebuttable presumption of detention, as the U.S. Court of Appeals determined, Dr.
Bothra overcomes that presumption because sufficient evidence has been and
continues to be presented proving that he is neither a danger to the community nor a
flight risk. At 78 years old and no longer practicing medicine, Dr. Bothra is neither

a danger to the community nor a flight risk.

In ordering detention, the U.S. Court of Appeals gave significant weight to
the allegations in this case, which it appears to have taken as “gospel” despite Dr.
Bothra’s presumption of innocence. The Court of Appeals never addressed the near
impossibility of trial preparation while Dr. Bothra is detained. Similarly, it did not
address the disproportionality of the bonds authorized for the similarly situated
doctor co-defendants. With all due respect, the Court of Appeals did not hear and
see the testimony provided at the detention hearing or have the first-hand ability to

access Dr. Bothra’s credibility. This Honorable Court did however, and it ordered

3
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.560 Page 14 of 28

revocation of the detention order, which is the appropriate resolution, even more so

today.

A. DR. BOTHRA’S DETENTION PREVENTED HIM FROM
MEANINGFULLY ASSISTING IN. HIS OWN DEFENSE AND
SEVERLY IMPAIRS HIS LEGAL TEAM’S ABILITY TO
PREPARE FOR TRIAL.

Dr. Bothra’s case will result in a lengthy, complex jury trial in the near future.
His detention creates a substantial hardship for him and his legal team, making
meaningful and effective trial preparation nearly impossible, given the scientific
nature and significant quantity of allegations. As this Court is aware, the discovery
in this case is voluminous with over 1,000 boxes of 28,472 patient files (which just
became available yesterday, August 1, 2019 (Dr. Bothra has been imprisoned since
December 6, 2018)), audio/video recordings (including over three months of
constant surveillance), prescription data, medical billing data, and financial records.
Exhibit 4, Stipulation and Order to Adjourn Trial. There is a protective order in this
case prohibiting Dr. Bothra from possessing any discovery materials containing
personal identifying information. Exhibit 5, Protective Order. The protective order
requires that Dr. Bothra only be permitted to view such documents in the presence
of counsel, further creating an additional impediment to trial preparation should Dr.

_ Bothra continue to be detained. The Milan Detention Center only allows attorney
visits from 8:30am until 3:00pm due to security concerns, which further limits

counsel’s time and ability to prepare for trial.

4
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.561 Page 15 of 28

The discovery is largely scientific and specific to each individual patient’s needs.
The 28,472 patient files are primarily handwritten, with difficult to decipher short-
hand abbreviations. Being that Dr. Bothra practiced daily in the subject medical
clinics, he is best suited to assist in translating and interpreting the necessary
documents relevant to this case. His detention precludes him from providing
meaningful assistance to his own defense. The prosecution indicated to predecessor
counsel that additional discovery is forthcoming, which poses an even greater need
for Dr. Bothra’s first-hand knowledge and assistance in understanding the plethora

of discovery documents.
I, HIPAA and Other Privacy of Information Concerns

As indicated in the protective order, the discovery contains sensitive, confidential
patient health and financial information, which the government has indicated is too
voluminous to redact. Dissemination of same causes grave concerns for HIPAA
violations or missuses of information by other prisoners. Dr. Bothra cannot

safeguard such information while detained. -

Dr. Bothra’s detention makes an unauthorized disclosure of confidential,
protected health information inevitable and precludes him from privately reviewing
even one patient’s medical record box of documents, let alone 28,472 patients’

records. Dr. Bothra has no ability to privately review the patients’ files in
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.562 Page 16 of 28

preparation for trial without running afoul of the myriad federal and state patient
privacy statutes and regulations. By subjecting his “revolving door” cellmate and
him to potential civil and criminal penalties because of the unavoidable and
unauthorized disclosure of PHI, Dr. Bothra’s detention precludes him from
providing meaningful assistance to his own defense. (See relevant excerpts from the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) privacy
rules attached as Exhibit 6, and excerpts from Michigan’s Physician-Patient

Privilege statute, MCL 600.2157 attached as Exhibit 7 respectively.)

Dr. Bothra has been detained since December 6, 2018, sharing a small detention
cell with another prisoner. His cellmate changes with some degree of frequency.
There is essentially no attorney-client privilege when Dr. Bothra shares a cell with
another prisoner and has no ability to keep his legal documentation private from
others. Dr. Bothra has no desk, table, chair or any other writing apparatus that could
be utilized for him. to review or create documents in preparation for trial. Further,
Dr. Bothra has very limited ability to conduct legal research through the TRULINCS
Electonic Law Library. Dr. Bothra only has access to the law library computer when
either the Education Department or leisure library are open. Moreover, he is logged
out of TRULINCS after two hours, must wait 30 minutes before logging back in,
and is unable to save any of his research. This places the defense at a huge

disadvantage to the government (as if it didn’t have a big enough advantage already).

6
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.563 Page 17 of 28

2. Dr. Bothra’s Health and Wellbeing

During Dr. Bothra’s 8-month detention, he suffered a severe fall resulting in a
three day hospitalization. He suffered a cerebral concussion, broken nose, face
injury and loss of one of his “two front teeth,” which has caused him tremendous
difficulty speaking and being understood. Dr. Bothra will testify at his trial and
repair/replacement of this tooth is essential to him being understood by a jury.
Following his fall, he relied upon a wheelchair for some time. As a result of his
health, he is unable to sleep in his assigned top bunk. Luckily, his last two cell mates
have been kind enough to allow him to sleep on the bottom bunk, but his next cell
mate may not be as kind. He has never been incarcerated and at his age, he has no
ability to protect himself or his legal documentation in a custodial setting. Detention

greatly jeopardizes his safety and security given his slight stature and age.

3. Inherent Disadvantage of Detention

A defendant released on bond is available on a twenty-four-hour basis to consult
and participate fully with counsel in time-consuming preparations for trial. While
on bond, a defendant can locate and reach out to defense witnesses to testify, as well
as, provide factual details imperative for pretrial motions and trial. Defendants on
bond have the ability to review and research all documents that may be utilized in

trial.
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.564 Page 18 of 28

While detained, Dr. Bothra cannot participate in any of these crucial stages of
trial preparation. These hardships, in addition to deterioration of morale, demeanor,
and thoroughness of legal defense, disadvantage any defendant who is subjected to
prolonged (over 8 months and still counting) pretrial detention in the fashion that
Dr. Bothra has been. It is conceded by all courts that have addressed the issue that
pretrial incarceration “will be unpalatable to our notions of fundamental fairness
which underlie due process.” Bell v. Wolfish, 441 U.S. 520, 581-82 n. 10, 99 S.Ct.

1861, 1896 n. 10, 60 L.Ed.2d 447 (1979) (Stevens, J., dissenting).

B. THERE IS NO RISK OF HARM TO THE PUBLIC AS DR. BOTHRA
WILL NOT BE EMPLOYED AND THE MEDICAL FACILITIES AT
ISSUE HAVE BEEN CLOSED.

The Court of Appeals improperly found that Dr. Bothra, a 78 year-old man, poses
a danger to the community. The government’s detention argument focused on its
belief that the weight of the evidence against Dr. Bothra is strong. The strength of
the evidence is not the applicable legal test when determining whether detention is
appropriate. Instead, “[t]he weight of the evidence” factor goes to “the weight of the
evidence of dangerousness, not the weight of the evidence of a defendant’s guilt.”
United States v. Stone, 608 F.3d 939, 948 (6" Cir. 2010) (emphasis added). The
appropriate determination is whether the government’s evidence suggests that Dr.
Bothra is a danger to the community. The government has not and cannot show that

Dr. Bothra, while not practicing medicine, is a danger to anyone. It is well-
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.565 Page 19 of 28

established by case law that the weight of the evidence is the least important factor
when considering detention, but the Court of Appeals made it the most important
factor (possibly because there was not much else upon which to base its decision)

when ordering Dr. Bothra’s detention.

The government has not shown by clear and convincing evidence that Dr.
Bothra is a danger to the community. The government’s proffer relied upon
allegations in the Indictment with some supplementary details. The Indictment
contains alleged conduct that requires significant involvement in an active medical
practice with the ability to see patients, prescribe controlled substances, administer
medical injections, and conduct laboratory tests, Dr. Bothra will not have the ability
to engage in any such behavior and the Court can impose conditions forbidding him

from engaging in same.

_ Dr. Bothra will not be employed in the same capacity he was during the dates
of the alleged criminal activity. The government has searched all the medical
facilities in which the alleged illegal conduct occurred and seized everything
associated with those businesses. The businesses have been closed and are no longer
seeing patients. This Court can further ensure that Dr. Bothra is not a danger to the
community, without requiring detention, by ordering that Dr. Bothra refrain from

engaging in the practice of medicine, including prescribing any controlled
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.566 Page 20 of 28

substances. Dr. Bothra will surrender his DEA license, ensuring that he cannot

prescribe any medications.

Dr. Bothra is an elderly physician who has spent his entire life serving his
community. This is his first contact in 78 years with the criminal justice system. He
is not a danger to the community or anyone else. He has the presumption of
mnocence and detaining him pending trial based upon the evidence presented by the

government amounts to punishment as opposed to proper pre-trial detention.

C. THERE IS NO RISK OF FLIGHT IF THIS HONORABLE COURT
IMPOSES CONDITIONS THAT REQUIRE DR. BOTHRA’S 24-
HOUR PHYSICAL MONITORING, IN ADDITION TO THE
COURT’S STANDARD CONDITIONS.

The statute requires that the Court first consider conditions or a combination of
conditions that. address a risk of flight. 18 U.S.C. § 3142(e). The Supreme Court
has held that a Defendant may be detained pending trial only if a judicial officer
“finds that no conditions or combination of conditions will reasonably assure the
appearance of the person as required and the safety of any other person and the
community.” United States v. Salerno, 481 U.S. 739 (1987); See also 18 U.S.C. §

3142(e).

The previous detention orders have entirely disregarded consideration of any
potential conditions that would address the issue of flight. The conditions previously

ordered by the Court (house arrest, GPS tether, surrender of all travel documents,

10
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.567 Page 21 of 28

etc.) are sufficient, but to ensure that the government’s concern for any risk of flight
is completely addressed, the undersigned suggests an added condition of 24-hour
house arrest surveillance by retired federal law enforcement at Dr. Bothra’s expense.
Certainly, the Court can designate an enforcement entity of the Court’s choosing to
conduct the 24-hour home monitoring, but the undersigned has provided the Court
with an alternative, LSS Consulting, a fully licensed and insured security company,
consisting of former FBI Special Agents and Customs Enforcement Officials as well
as active and retired law enforcement personnel, who would stay in Dr. Bothra’s
home (at no expense to the taxpayer) (Exhibit 9). There would always be agents
monitoring Dr. Bothra. In addition to 24-hour monitoring, LSS Consulting would
provide a tracking device to be worn by Dr. Bothra and a GPS tether. LSS
Consulting would also place motion detectors on the outside doors of the residence,
along with four infrared cameras ‘that transmit Dr. Bothra’s whereabouts to a
comunand center in the residence. With this degree of 24-hour monitoring, Dr.
Bothra will be physically unable to go anywhere without surveillance and the
government’s immediate knowledge of his actions. This addresses the government’ s
previous argument that a GPS tether only gives the government a “head start” on
locating a fleeing defendant. Further, Dr. Bothra has already surrendered his

passport and will immediately surrender his passport card. -

11
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.568 Page 22 of 28

As the Court is well-aware, the government has seized and effectively frozen the
majority of Dr. Bothra’s bank accounts and funds. The government has already
conceded that the IRA account, which would fund the bond, pre-dates any alleged
illegal activity. Other than the IRA account, the only other funds that have not been
frozen by the government are the funds in India held by Orbis, which were the result
of a single investment account.” Predecessor counsel has confirmed that physical
presence of the account holder, in India, is the only way to transfer any funds out of
the account held in India. Further, the laws of India prevent funds over $1 million
from being transferred out of the country each year. Dr. Bothra is willing to consent
to a bond order barring him from accessing the funds without the consent of the
government. Thus, Dr. Bothra’s $8.5 million IRA account is his only liquid asset.
After accounting for significant legal fees of this complex case and funds for his

family to live with, he is able to post a $1 million bond.

The government has not introduced sufficient evidence demonstrating that Dr. -
Bothra is a risk of flight. The government argued based solely on assumption that

following his first ever interaction with the criminal justice system, Dr. Bothra would

 

* The government repeatedly alleges that Dr. Bothra did not disclose accounts held
in India. To the contrary, he did disclose his account in India, which is documented
by the government’s own exhibits. It is mere speculation by the government that
Dr. Bothra has two accounts in India. Dr. Bothra only has one account in India. In
2015, Dr. Bothra transferred his investment account from Reliance to Orbis, but
there are not two separate accounts.

12
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.569 Page 23 of 28

flee the country and live the remainder of his life as a fugitive. The government
failed to introduce any evidence to suggest that Dr. Bothra had been withdrawing
large amounts of money or that he had made any arrangements for his departure

from the United States.

The government introduced allegations that Dr. Bothra lacks credibility due
to his failing/forgetting to provide information concerning his assets and family ties.
Determining credibility of the defendant is not the legal test imposed upon this Court
when determining whether detention is proper. Further, it is not surprising that a 78-
year-old man, having no experience with the criminal justice system, arrested in a

pre-dawn raid at his home, overlooked some information concerning his assets.
I) Dr. Bothra’s ties to the United States.

Dr. Bothra is 78 years old and has lived in the United States for the last 47
years. During that time, he has continuously resided in the Eastern District of
Michigan. He has lived in his current home located in Bloomfield, Michigan for the
Jast 30 years. Dr. Bothra is a naturalized United States citizen with no foreign
passports and no dual citizenship. Dr. Bothra has been married to his U.S. citizen
wife, Pammi, for almost 50 years. Together they have a daughter, Sonia, who they
adopted from the Mother Theresa Orphanage in India and brought to the United

States to provide her with better opportunities for the future. Sonia is also a U-S.

13
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.570 Page 24 of 28

citizen. Accordingly, Dr. Bothra’s family is here in the United States and he never
tried to hide the fact that he has eight siblings who live in India. Dr. Bothra last

traveled to India to visit his mother shortly before her passing, about five years ago.

Since arriving in the United States in 1972, Dr. Bothra has always worked in
the Detroit area. He previously served as a general surgeon at Holy Cross Hospital
and also at St. John’s Hospital, which later purchased Holy Cross. During his tenure
at Holy Cross Hospital, he served as the Chair of Surgical Care, Chair of the Surgery

Department (twice), and President of Medical Staff (twice).

_ Dr. Bothra has no criminal history whatsoever — no felonies, no
misdemeanors, no juvenile convictions, and no deferred adjudications. The instant
case is his first and only contact of any kind with the criminal justice system. Dr.
Bothra has no history of mental illness or substance abuse. He has spent the last 50
years building his career as a sought after professional and he wishes for nothing

more than to fight this case to clear his name.

2) Dr, Bothra’s lack of bond is disproportionate to his similarly situated doctor

co-defendants.

The government contends that no bond and/or bond conditions are suitable to
negate Dr. Bothra’s risk of flight. However, the government did not oppose $10,000
unsecured bonds for any of the five identically charged doctor co-defendants. The

undersigned acknowledges that each defendant’s background and circumstances are

14
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.571 Page 25 of 28

unique, but in ordering detention the Court of Appeals relied heavily, if not entirely,
on the allegations in this indictment when citing its reasons for detention. The same
could be said concerning the other co-defendants, considering they face identical
allegations. Yet, the government never argued for any co-defendant’s detention on
the basis of the severity of the allegations or the strength of evidence against them.
Clearly, this is a tactic by the government to handicap Dr. Bothra’s ability to prepare
for trial. Pre-trial release is not intended to punish a defendant or to begin his
sentence prior to a determination of guilt being made, but that appears to be the

motivating factor for the governments continued requests for Dr. Bothra’s detention.
Il. CONCLUSION

The Bail Reform Act requires that the Court evaluate factors under 18 U.S.C. §
3142(g). Those specific factors are: (1) the nature and circumstances of the offense;
(2) the weight of the evidence; (3) the history and characteristics of the person; and
(4) the nature and seriousness of the danger to any person of the community that
would be posed by the defendant’s release. Consideration of the § 3142(g) factors
may not be construed in a way that modifies or limits the presumption of innocence.
United States v. Stone, 608 F.3d 939, 946 (6" Cir. 2010). The government has
trampled on Dr. Bothra’s presumption of innocence, citing the allegations as if they
were proven facts, opposed to the untested assertions they are. The nature and

circumstances of this offense as alleged, are such that it could not be re-created given

15
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.572 Page 26 of 28

that Dr. Bothra’s medical facilities have been closed by the government and that he
would no longer be practicing medicine. The weight of evidence factor speaks to
“the weight of the evidence of dangerousness, not the weight of the evidence of a
defendant’s guilt.” United States v. Stone, 608 F.3d 939, 948 (6 Cir. 2010)
(emphasis added). At 78 years old, Dr. Bothra is not a danger to anyone and the
unsubstantiated evidence presented by the government does not suggest otherwise.
This Honorable Court and the Court of Appeals both held that the history and
characteristics of Dr. Bothra are favorable to his release. Exhibits 2 and 3. Lastly,
there are conditions that can be imposed to eliminate any concerns of danger to

society or risk of flight.

Dr. Bothra has dedicated his life to the practice of medicine and at 78 years old,
he is neither a danger to the community nor a risk of flight. A $1 million bond
combined with the strict conditions suggested by the undersigned are more’ than
sufficient. Continued detention of Dr. Bothra amounts to punishment and

substantially impacts his ability to meaningfully assist in his own defense.

16
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.573 Page 27 of 28

WHEREFORE, Dr. Bothra respectfully requests that this Honorable Court
revoke the Detention Order and impose a $1 million bond with all previously ordered
conditions, including an additional condition that, at Dr. Bothra’s expense, he be

monitored 24-hours a day by LSS Consulting, or an enforcement entity of the

Court’s choosing.

Respectfully submitted,

Ruck) theiow

DAVID GRIEM (P23187)

David Griem & Associates

21 Kercheval Ave., Ste. 363
Grosse Pointe Farms, MI 48236
(313) 962-8600 phone
davidgriemlaw @ gmail.com

17
Case 2:18-cr-20800-SJM-APP ECF No. 117 filed 08/07/19 PagelD.574 Page 28 of 28

CERTIFICATE OF SERVICE

[hereby certify that on August 7, 2019, I electronically filed the foregoing document,

with the Clerk of the Court using the ECF system which sent notification of such

filing to the following:

Anjali Prasad
aprasad @ prasadlegal.com

Robert S. Harrison
rsh@harrisonple.com

A. Summer McKeivier
smckeivier@ chapmanlawgroup.com

Laurence H. Margolis
assistant @ lawinannarbor.com

Brandy R. McMillion
brandy.mcmillion @usdoj.gov

Mark J. Kriger
mkriger @sbcglobal.net

Jeffrey C. Collins
jcollins @coilinslegal net

Ronald William Chapman, II
rwchapman@chapmanlawgroup.com

Steven F. Fishman
sfish6666@ gmail.com

Shankar Ramamurthy
Shankar.ramamurth @ usdoj.gov

The following is the list of attorneys who are not on the list to receive e-mail notices

for this case and have therefore been sent via first class mail:

Federal Defender
Federal Defender’s Office
613 Abbott, 5" Floor
Detroit, MI 48226
By:

18

/s/David Griem

DAVID GRIEM (P23187)

David Griem & Associates

21 Kercheval Ave., Ste. 363
Grosse Pointe Farms, MI 48236
(313) 962-8600 phone
davidgriemlaw @ gmail.com
